Citation Nr: 1213969	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-22 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for lumbar spine degenerative disc disease.

2.  Entitlement to service connection for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Although a review of the record reveals that the RO initially denied reopening the claims, the issue was adjudicated on the merits in supplemental statements of the case dated in October 2010 and September 2011.  The Board, however, is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has also included the issue on the title page of whether new and material evidence has been received to reopen the claim for service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An unappealed January 1994 rating decision denied entitlement to service connection for lumbar spine degenerative disc disease.

3.  Evidence added to the record since the January 1994 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.

4.  Lumbar spine degenerative disc disease was not manifest during active service, arthritis was not manifest within the first post-service year, and lumbar spine degenerative disc disease is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence for entitlement to service connection for lumbar spine degenerative disc disease was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Lumbar spine degenerative disc disease was not incurred in or aggravated by military service nor may an arthritis disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); 38 C.F.R. § 3.304 (effective before and after July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a February 2006 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's February 2006 letter.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, service personnel records, VA treatment and examination reports, private treatment records and medical opinions, lay statements in support of the claim from a fellow serviceman, former co-workers, the Veteran's spouse, and the Veteran's own statements and testimony in support of his claim.  The Veteran was provided an adequate opportunity to present evidence at his video conference hearing in December 2011.  The issue on appeal was adequately explained to him and he demonstrated actual knowledge of the type of evidence necessary to substantiate his claim.  See 38 C.F.R. § 3.103(c) (2011).

The Board notes that the Veteran contends pertinent records are missing from his service treatment records, specifically records associated with treatment for a low back injury sustained during his service in the Republic of Vietnam from November 1966 to November 1967.  In statements submitted in support of his service connection claim for a posttraumatic stress disorder (PTSD) he reported that during service in Vietnam his base was constantly attacked by enemy snipers and that he once awoke to see bullet holes appearing above his bunk.  He also reported that he had witnessed fellow servicemen injured by enemy rifle and mortar fire.  Service connection was established for PTSD in September 2011 and the Board finds the Veteran is a combat veteran for VA compensation purposes.  See 38 U.S.C.A. § 1154 (West 2002).  His statements as to having experienced combat with enemy forces in Vietnam are consistent with the circumstances of his service.  As such, his statements as to having sustained a low back injury during service in Vietnam which is also consistent with the circumstances of his service are accepted as sufficient proof of an injury in service.  

Although the Veteran implied in his November 2007 notice of disagreement that he had been hospitalized during service in Vietnam and Alaska, in subsequent statements at his video conference hearing he clarified that he had not been hospitalized and that he was treated and released back to his station in Vietnam and treated and released to bed rest in his barracks in Alaska.  See Transcript, p. 4 (December 6, 2011).  While it is unclear if an additional search could be reasonably expected to yield treatment records that may have been produced in the Republic of Vietnam, the Board finds that further efforts to obtain service treatment records are not required for an adequate decision in this case.  The available record includes the Veteran's statements as to the injury sustained and the treatment he received at that time and includes numerous service treatment reports subsequent to his return from service in Vietnam.  As the Veteran's statements as to injury and treatment in Vietnam are accepted, there is no indication that further efforts could materially contribute the matter at issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board also notes that the Veteran has asserted, in essence, that pertinent private medical records associated with his back disability claim are unavailable due to the records management policies of his previous health care providers.  In fact, he provided a copy of a January 1994 letter from a former employer noting that copies of his medical files had been destroyed.  A review of the record reveals that all private medical records the Veteran has identified as existing and for which he has provided authorization for VA to assist him have been obtained.  It is significant to note, however, that private medical records obtained also show that during treatment in March 1991 the Veteran reported "that about 5 years ago he had an injury to his low back and at that time had some left leg pain."  Although the May 2011 VA examiner's report and the September 2011 supplemental statement of the case noted these records indicated a back injury was sustained in approximately 1986, the Veteran has neither asserted that this report was erroneous nor provided information sufficient for VA to assist him in obtaining the treatment records associated with that injury.  The Court has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In light of the statements provided by the Veteran in this case and the absence of a specific response to the evidence indicating a 1986 back injury as identified in the September 2011 supplemental statement of the case, the Board finds that further attempts to obtain additional evidence would be futile.  

The Court has also held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a comprehensive review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Although the May 2011 VA examiner expressed his opinions as to etiology in terms more often associated with legal analysis such as the preponderance of evidence and circumstantial evidence, there is no indication that the examiner ignored or impermissibly dismissed the Veteran's statements as to having actually sustained a low back injury during service in Vietnam.  But see Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (Court noted that it appeared that the medical examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  Rather than dismissing the evidence of injuries in service the provided opinion distinguished the type of injuries described in service from the reported post-service back injury and present back disability.  The May 2011 examiner in this case is shown to have considered all of evidence of record and to have provided the etiology opinion based upon a reasonable interpretation of the evidence and sound medical judgment.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, an unappealed January 1994 rating decision denied entitlement to service connection for lumbar spine degenerative disc disease.  The RO found there was no evidence that a chronic lumbar spine disorder was incurred during active service or within one year of discharge from service.  The Veteran did not perfect an appeal and the decision became final.  

The evidence submitted in support of the Veteran's service connection claim for a back disorder include service personnel records and the Veteran's statements indicating combat service in the Republic of Vietnam and statements from a fellow serviceman, former co-workers, and the Veteran's spouse as to a long history of back problems.  VA and private treatment records added to the record include reports of back symptomatology which had continued since the Veteran's service in Vietnam. 

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for lumbar spine degenerative disc disease is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence submitted in support of the Veteran's request to reopen the claim includes statements corroborating his report of symptomatology continuing in the years during and after service.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Service treatment records show the Veteran was treated for lumbar back strain in November 1968.  Treatment at that time included pain relief medication and heat.  Subsequent records are negative for complaint, diagnosis, or treatment for back problems.  A January 1969 report noted he was examined and found to be physically qualified for transfer including sea duty and foreign service.  His August 1969 separation examination revealed a normal clinical evaluation of the spine.  It was noted there was no significant interval history and no low back problems were included the summary of defects and diagnoses.  Records show he served in the Republic of Vietnam from November 1966 to November 1967 and subsequently served in Kodiak, Alaska.

In his original application for VA benefits dated in April 1993 the Veteran requested entitlement to service connection for low back pain which began in 1968.  He stated it was an ongoing problem.  

On VA examination in September 1993 he reported he had injured his back rolling 55-gallon drums of fuel up a sandy hill during service in Vietnam in 1967.  He stated he had not been hospitalized at that time and was given a pain pill and "something" for swelling in the back.  The examiner commented that it would be unusual to have swelling in the back as the Veteran described.  The Veteran subsequently reported that he had re-injured his back in 1968 in Kodiak while pulling an impeller from a pump.  He stated he had been treated as an outpatient and given pain pills.  He denied any further back injuries.  He reported that after service in 1989 a wall fell on his back which eventually led to a laminectomy performed by Dr. Paul Dittrich involving, to the best of his knowledge, the L4-5 and L5-6 vertebrae.  An additional back operation was performed in May 1991.  The examiner's diagnoses included past history of lumbar disk disease with history of surgery.  It was noted he was relatively asymptomatic at the present time.  

In correspondence dated in September 2005 the Veteran, in essence, requested that his service connection claim for a low back disorder be reopened.  In a statement provided in support of his claim in September 2006 he reported he had lower back (lumbar) surgeries at the Providence Alaska Medical Center in April 1990, November 1996, December 2002, June 2003, and January 2005.  He stated that all of his orthopedic medical records were at the offices of Anchorage Orthopedic Surgeons.  In a separate narrative statement he reported that he had no back problems prior to service and described an incident in approximately May 1967 when he had experienced severe lower back pain while rolling barrels up a slope.  He reported that the next day he had gone to the hospital and was examined by a doctor who told him he had a severe strain and may have torn something.  He stated he could not recall if X-ray studies were taken, but that he was given pain medication and returned to duty.  He reported he had been confined to his cot for days and that he had experienced back pain since that injury with several returns to the hospital in Vietnam for pain medication.  He also stated that he experienced the same severe lower back pain in November 1968 in Kodiak while removing an approximately 100 pound water pump from a fire truck.  He reported that he had reported to the station hospital and was treated for lower back pain, but that his back continued to bother him to the degree that he could hardly walk and could not operate the clutch or brake on a vehicle.  He reported he had been assigned light duty and provided pain medication until gradually his severe pain lessened to the degree where he could work.  

The Veteran stated that after service he had tried working at a variety of jobs, such as mechanic apprentice and saw mill worker, which were no longer in business and that he had been unable to stay in those jobs because of his back problems.  He reported that on several occasions during his railroad employment he experienced recurrences of the pain he had in Vietnam and Kodiak which had been so severe that he was placed on light duty.  He stated he had gone to several doctors and to physical therapy and that he had been informed that all of those medical records had been destroyed in accordance with records management laws.  

In support of his claim in September 2006 the Veteran also provided copies of private medical records dated from 1996 to 2005 including reports indicating treatment surgeries for herniated discs at L4-5.  A September 2002 report noted he complained of back pain for years as a result of an injury during service in Vietnam while pushing heavy oil barrels up a hill while fell back on him.  He stated he re-injured his back in 1969 when he lifted something heavy.  

The Veteran provided a January 2006 statement from G.G. which noted that he had known the Veteran since 1974 after the Veteran married his sister and that they had worked together on railroads in Oregon and Alaska.  It was noted that they had hunted, fished, and worked together for many years and that over the years the Veteran had missed work and recreation due to back problems.  A January 2006 statement from E.L.F. noted acquaintance with the Veteran since 1947 and that he was physically fit and free of injury upon service enlistment and that when he returned home he was having severe back pain.  It was further noted that shortly after his return from Vietnam the Veteran had complained of back pain during a fishing trip.  During conversation at that time he had indicated his symptoms first occurred after handling 50-gallon oil drums in Vietnam.  In an undated statement J.C.B. noted that he had served with the Veteran at My Khe, Vietnam, from April to June 1967.  It was noted that the Veteran had run the generators for their base and that his duties included rolling barrels of oil up a small slope to the generators.  J.C.B. recalled that on one day he had helped the Veteran position barrels and that when they finished he had stated that his back hurt.  A few days later he was informed that the Veteran had gone to the hospital for his back injury.  

On VA examination in February 2009 the Veteran reported the onset of low back problems in 1967 while rolling a 55-gallon drum up an incline with a sudden sharp pain in the back and both legs.  The examiner noted the claims file was reviewed and provided a summary of the pertinent treatment history and medical findings.  It was noted that service treatment records had been reviewed and that the injury event in June 1967 had been authenticated by J.C.B. who witnessed the event, but that there were 16 dispensary visits of record subsequent to the Veteran's return from Vietnam before his separation from active service with only one visit in November 1968 for a low back strain.  There was no mention in the record of intermittent or recurring back pain suggestive of injury residuals from the reported June 1967 injury and the normal physical examinations in January 1969 and August 1969.  The examiner noted that there was a 20-year intervening period between discharge and the surgical intervention for herniated lumbar disc in 1990 and found that it was unlikely that the event in service was responsible for the herniated disc condition and subsequent recurrence and deterioration into degenerative lumbar arthritis or that these conditions had origin from any event in service.  

In an April 2010 statement the Veteran reiterated his reports of injuries in service and provided a chronology of his post-service history and efforts to obtain evidence in support of his claim.  He noted the April 2009 supplemental statement of the case mentioned a statement from him of an injury when a wall fell on his back, but that the wall had actually fallen on his head and left shoulder.  He stated that when asked if the lumbar problems could have been caused by sheetrock falling on him Dr. Dittrich had been "very emphatic when he replied that the lumbar problem was a chronic condition which had occurred years earlier."  He stated that in 1970, within a year of his discharge, his back pain went from being a nuisance to bouts of sharp pain with medical relief having been sought in the early 1970's and 1980's.  In a separate statement he reported that he had been treated for neck and shoulder injuries due to sheetrock falling on him in the late 1980's and at that time he had continuous lower back pain which had been ongoing for many years.  He stated that several months after his neck surgery his back pain had flared up and that Dr. Dittrich told him when asked if the sheetrock injury could have caused his low back problem that it was an old, chronic issue and that when he operated he could see that it had to have happened years ago.  In an April 2010 statement his spouse recalled that he was injured in 1988 and that after his neck surgery Dr. Dittrich said that his lower back problem had been chronic for many years and was not caused by the 1988 injury.  

The Veteran also provided a September 2009 statement from R.E.C. who recalled having worked with the Veteran in the 1970's and 1980's when they were sheet metal/pipefitter workers and that there were many times he complained of back pain.  It was noted that he had gone to the doctor a few times.  In a separate September 2009 statement J.P. noted he had worked with the Veteran in the 1970's and 1980's and that he complained of back pain and worn a back brace.  A February 2010 statement from S.L.B. noted he had worked with the Veteran from 1986 to 1991 and that during that time they had discussed his persistent back problems.  

VA treatment records note treatment for low back problems.  An April 2010 report noted low back pain since 1967 after an injury in Vietnam and another trauma in 1968.  It was noted the Veteran had five spinal surgeries the first of which was in 1989 and the last one in the 1990's.  A September 2010 update of known chronic problems noted chronic intermittent low back pain/peripheral neuropathy since 1967.  

Private medical records received in September 2010 from Dr. J. Paul Dittrich included a March 1991 report which noted the Veteran reported "that about 5 years ago he had an injury to his low back and at that time had some left leg pain."  He also stated his symptoms subsequently improved, but that he had some ongoing discomfort in his low back and right posterior hip.  He reported that approximately one month earlier he had an increase in pain to the low back and down the right leg.  It was noted he had been examined by Dr. Skala and that he had been referred to Dr. Dittrich after X-ray and magnetic resonance imaging (MRI) studies revealed an evident disc rupture.  An April 1991 hospital report also noted the Veteran reported low back and leg pain and an injury that occurred about five years earlier.  

A January 2011 VA diabetes mellitus examination report noted a diagnosis of peripheral neuropathy had been provided 10 years earlier after low back surgery. 

A May 2011 VA examination report summarized the pertinent evidence of record and the examiner found it was less likely than not that the Veteran's lower back disability began during or was caused by active military service.  The examiner noted that the Veteran reported injuries during service in 1967 and 1968, but that examinations subsequent to the back complaint in November 1968 revealed no low back complaints or findings of a low back condition.  The post-service treatment and examination reports and lay statements provided in support of the claim were also summarized.  The examiner noted that the Veteran and his spouse had reported that Dr. J. Paul Dittrich told them the disc injury apparently "looked old," but that it was unknown what the doctor may have meant by such a statement or what timeline he may have implied.  It was the examiner's opinion, however, that accurate disc or scar tissue age could not be determined at the time of surgery, but that it was clear that this statement was likely made at a time of a discogenic back injury rather than a back strain condition.  Additionally, it was noted that the treatment records from Dr. Dittrich dated in March 1991 referenced a back injury five years prior to the visit that essentially placed an apparently discogenic low back injury in approximately 1986.  The history recorded at that time was noted to have been typical of a discogenic lumbar spine injury rather than a lumbar spine strain and it was noted that at that time the Veteran had been employed as a railroad sheet metal/pipefitter which was a potentially high risk occupation for back strain.  Affidavits from persons with whom he worked had noted his repeated back complaints and having used a back brace at that time.  

The examiner stated, in essence, that upon the a review of the record it could not be stated that a direct connection could be made between low back pain and the service record documentation based upon a preponderance of the evidence.  It was noted that the circumstantial evidence mixed with the only clear medical evidence of a discogenic injury that could have ultimately led to the initial back surgery and subsequent need for additional surgeries consistent with a discogenic low back injury indicated the injury occurred in approximately 1986 many years after service.  The treatment notes of Dr. Dittrich referencing an injury at that time note symptoms that were more typically associated with a severe lumbar disc injury and the examiner stated that it was more likely than not that the 1986 injury was the precipitating event that led to the first low back surgery.  It was further noted that the circumstantial affidavit evidence of back pain could only speculated upon based upon the hard evidence found in the Veteran's own lack of reporting any such complaints at his exit examination and the other absences of report of back problems during examinations in service after his November 1968 injury.  The service records were found to clearly not indicate a discogenic back problem in service and any cause of recurrent back strain conditions in the absence of any other medical records would require mere speculation.  The only clear signs and symptoms of a serious back problem and disc herniation that appear to have ultimately led to the Veteran's extensive and repetitive low back surgical history are provided for a discogenic condition rather than a strain condition and which was attributable to a low back injury in the 1980's unrelated to any injuries in service.  The examiner found there was not a clear preponderance of the evidence indicating a disc injury in service that caused the Veteran's subsequent back problems and that it was less likely than not that his current low back disability began during or was caused by active military service.  

At his video conference hearing in December 2011 the Veteran reiterated his claim that he had an initial back injury during service in Vietnam when a barrel rolled back on him pinning him until another serviceman, J.C.B., got the barrel off of him.  He stated he had been taken to Marble Mountain Hospital outside Da Nang and received a cursory examination.  He stated the doctor told him he thought he had torn something in his back and gave him pain medication and sent him back to his station.  He reported that his back had gone out again a year later at Kodiak Naval Air Station and was so severe that he could not drive vehicles requiring use of a clutch.  He testified that while on leave after Vietnam and before the injury in Kodiak he had gone backpacking with his brother, E.F., and had been unable to carry his backpack after about two mile due to back pain.  He described back problems and treatment he received during his railroad employment and noted he had been informed that those treatment records had been destroyed.  

The Veteran testified that in 1988 he sustained injuries to his shoulder and neck when a sheetrock wall fell on him and that during a conversation he and his spouse were told that his lower back problems were not related to the sheetrock injury and something to the extent that he had long-term degenerative disc disease.  He reported that the private medical records he had been unable to obtain dated from 1971 to 1982 would have shown regular and continuous treatment for his back.  He stated his treatment in 1971 was not as frequent and that treatment became more frequent over the years.  He reported that while working with the railroad he had filed accident reports because of back pain, but that he never filed any type of worker's compensation claims.  He also reported that he did not believe any of his doctors had related his present back problems to his injuries in service, but that they had described his back problems as longstanding and chronic.  

Based upon the evidence of record, the Board finds the Veteran's lumbar spine degenerative disc disease was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  Arthritis is not shown to have been manifest within the first post-service year.  The Board notes that the Veteran is a combat veteran for VA compensation purposes and that his reported back injury in service in Vietnam has been verified by a fellow serviceman.  The Veteran's statements, the November 1968 service treatment report, and the lay statements received from his spouse, his brother, a fellow serviceman, and former co-workers are found to be credible evidence of a back injury to some extent during active service and to some extent of the Veteran's reports after service of back problems.  

The Board finds, however, that the statements of the Veteran, his spouse, his brother, and his former co-workers provided more than 30 years after the Veteran's discharge from active service as to the severity and approximate dates of his reported back problem complaints warrant a lesser degree of probative or credible weight to the extent they are inconsistent with the medical evidence of record.  The Court has held that in determining whether evidence submitted by a veteran is credible the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).  The Board acknowledges that the Veteran and the persons from whom lay statements were provided in support of his claim are competent to give evidence about what he experienced; for example, they are competent to discuss his symptoms of pain experienced, witnessed, or reported during and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder or even to relate a current disorder to that observed symptomatology because they are not demonstrated to have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); see also Jandreau, 492 F. 3d 1372.  The determinative issue as to whether the type of back disorder shown to have resulted in the required surgical treatment approximately 20 years after service could be related to or distinguished from the type of back injuries demonstrated to have been incurred in service involves complex etiological questions akin to the type of medical matters which the courts have found laypersons are not competent to provide as evidence insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that the Veteran and his spouse have provided statements addressing comments made by Dr. J. Paul Dittrich in approximately 1991 as to the longstanding nature of his lumbar spine degenerative disc disease and that the physician is apparently unavailable to provide additional explanation as to his opinion as etiology.  It is also unclear as to whether the statements attributed to Dr. Dittrich as to the injuries sustained in a 1988 incident involving falling sheetrock can be distinguished from the events identified in the treatment notes of Dr. Dittrich dated in March and April 1991 referring to a back injury with symptoms including leg pain in approximately 1986.  The Board notes the Court has held that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The Board finds, however, that the statements attributable to Dr. Dittrich in 1991 are, in fact, consistent with his treatment note reports of a back injury in 1986 and are not inconsistent with any report he might have made dismissing any etiological connection to a 1988 neck and shoulder injury involving falling sheetrock.  The May 2011 VA examiner also noted it was clear that this statement was likely made at a time of a discogenic back injury rather than a back strain condition.  To this extent, the statements attributed to Dr. Dittrich as to this matter are found to be competent and credible.  The statements, however, do not indicate the reference to a prior low back injury and left leg pain in approximately 1986 was erroneous.  

The opinions of the February 2009 and May 2011 VA examiners are found to be persuasive in this case.  The February 2009 examiner is shown to have adequately considered the evidence then of record and to have properly considered the evidence indicating back injuries and treatment during active service.  The examiner, however, is shown to have considered significant the absence of any mention in the available service treatment record in the 16 reports of medical treatment dated after June 1967 for intermittent or recurring back pain suggestive of injury residuals prior to discharge.  The examiner noted that there was a 20-year intervening period between discharge and the surgical intervention for herniated lumbar disc in 1990 and specifically found that it was unlikely that the event in service was responsible for the herniated disc condition and subsequent recurrence and deterioration into degenerative lumbar arthritis or that these conditions had origin from any event in service.  

Similarly, the May 2011 VA examiner is shown to have adequately considered all of the evidence of record and to have made reasonable interpretations as to the probative weight for specific documents and statements in the record.  Although credibility determinations as to such matters are ultimately to be decided by the Board upon consideration of the entire record and all applicable law, in this case there is no indication the examiner impermissibly ignored evidence or applied an unreasonable evidentiary standard for medical etiology opinions.  The examiner's statements that certain matters could not be stated without resort to speculation are not considered to diminish to any extent his unequivocal conclusions as to the absence of an etiological basis in service for the Veteran's back problems manifest after 1986.  The Court has held that the use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology, and such language is not always too speculative for purposes of finding a claim well grounded.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

The May 2011 VA examiner found that the only clear signs and symptoms of a serious back problem and disc herniation that appeared to have ultimately led to the Veteran's extensive and repetitive low back surgical history were attributable to a low back discogenic injury in the 1980's that was unrelated to any injuries he sustained in service.  The examiner found, in essence, that the evidence did not indicate a disc injury in service that caused the Veteran's subsequent back problems and that it was unlikely his current low back disability began during or was caused by active military service.  The Board finds, based upon a comprehensive review of the record, that the overall evidence is persuasive that the Veteran's present back disability was not incurred as a result of the back injuries he sustained in service and that there is no indication of any present residual disability from those injuries.  Therefore, the Veteran's claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.



ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for lumbar spine degenerative disc disease; to this extent only the appeal is granted.

Entitlement to service connection for lumbar spine degenerative disc disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


